 328 NLRB No. 12NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Detroit International Bridge Company and TruckDrivers Local Union No. 299, InternationalBrotherhood Of Teamsters, AFLŒCIO. Case 7ŒCAŒ41640April 19, 1999DECISION AND ORDERBY MEMBERS FOX, HURTGEN, AND BRAMEPursuant to a charge filed on December 21, 1998, theGeneral Counsel of the National Labor Relations Boardissued a complaint on February 5, 1999, alleging that the
Respondent has violated Section 8(a)(5) and (1) of the
National Labor Relations Act by refusing the Union™s
request to bargain following the Union™s certification in
Case 7ŒRCŒ21316.  (Official notice is taken of the ﬁrec-ordﬂ in the representation proceeding as defined in theBoard™s Rules and Regulations, Secs. 102.68 and102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  TheRespondent filed an answer admitting in part and deny-ing in part the allegations in the complaint and assertingaffirmative defenses.On March 5, 1999, the General Counsel filed a Motionfor Summary Judgment.  On March 10, 1999, the Boardissued an order transferring the proceeding to the Board
and a Notice to Show Cause why the motion should not
be granted.  The Respondent filed a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal to bar-gain, but attacks the validity of the certification on thebasis of the Board™s unit determination in the representa-tion proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We
therefore find that the Respondent has not raised any
representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI. JURISDICTIONAt all material times, the Respondent, a Michigan cor-poration, with offices and a place of business in Michi-gan, has been engaged in the operation of an interna-tional toll bridge spanning the Detroit River betweenDetroit, Michigan, and Windsor, Ontario.  The Respon-dent™s Detroit-Windsor bridge facility is the only facilityinvolved in this proceeding.  During the calendar yearending December 31, 1998, the Respondent, in conduct-ing its operations described above, purchased and re-ceived directly at its Michigan facility from points lo-cated outside the State of Michigan goods and materialsvalued in excess of $50,000.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held July 16, 1998, the Unionwas certified on July 24, 1998, as the exclusive collec-tive-bargaining representative of the employees in thefollowing appropriate unit:All full-time and regular part-time cashier/tellers em-ployed by the Employer at its facility located in Detroit,Michigan, but excluding professional employees, officeclerical employees, guards and supervisors as definedin the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince August 21, 1998, by letter, the Union has re-quested the Respondent to bargain, and, since August 21,1998, the Respondent has refused.  We find that this re-fusal constitutes an unlawful refusal to bargain in viola-tion of Section 8(a)(5) and (1) of the Act.CONCLUSION OF LAWBy refusing on and after August 21, 1998, to bargainwith the Union as the exclusive collective-bargainingrepresentative of employees in the appropriate unit, the
Respondent has engaged in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union, and, if anunderstanding is reached, to embody the understanding
in a signed agreement.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Detroit International Bridge Company, De-troit, Michigan, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a) Refusing to bargain with Truck Drivers Local Un-ion No. 299, International Brotherhood of Teamsters,AFLŒCIO, as the exclusive bargaining representative ofthe employees in the bargaining unit.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit on terms and conditions of employment, and ifan understanding is reached, embody the understanding
in a signed agreement:All full-time and regular part-time cashier/tellers em-ployed by the Employer at its facility located in Detroit,Michigan, but excluding professional employees, officeclerical employees, guards and supervisors as definedin the Act.(b) Within 14 days after service by the Region, post atits facility in Detroit, Michigan, copies of the attachednotice marked ﬁAppendix.ﬂ1  Copies of the notice, onforms provided by the Regional Director for Region 7after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,
defaced, or covered by any other material.  In the eventthat, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the noticeto all current employees and former employees employed
by the Respondent at any time since August 21, 1998.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-                                                       1 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂtesting to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C. April 19, 1999Sarah M. Fox,                                 MemberPeter J. Hurtgen,                             MemberJ. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with Truck Drivers Lo-cal Union No. 299, International Brotherhood of Team-sters, AFLŒCIO, as the exclusive representative of theemployees in the bargaining unit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and put inwriting and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All full-time and regular part-time cashier/tellers em-ployed by us at our facility located in Detroit, Michi-gan, but excluding professional employees, office cleri-cal employees, guards and supervisors as defined in theAct.DETROIT INTERNATIONAL BRIDGE COMPANY